DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 6/1/2022 are as follows: 
	Claim 1 is amended,
	Claims 9-11 and 13 are canceled,
	Claims 1-8, 12, and 14-20 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. Patent Publication No. 2014/0360701A1, “Aoki”, previously cited) in view of Toyama et al. (U.S. patent Publication No. 2013/0043397A1, “Toyama”). 

Regarding claim 1, Aoki discloses a vapor chamber (10, fig 2) comprising: 
a housing having a first sheet (12) and a second sheet (11) facing each other, wherein at least a part of an outer edge of the housing has a step shape (see annotated fig 2 below) in which an end portion of the second sheet is positioned inside an end portion of the first sheet such that the first sheet has a first surface which partially defines the step shape and second surface opposite to the first surface (see annotated fig 2 below), and the housing has a bonded portion (14) inside the end portion of the second sheet where the first sheet and the second sheet are bonded to each other (¶0040); 
a working fluid enclosed in the housing (¶0039); and 
a wick (18) on an inner wall surface of the first sheet or the second sheet (fig 2).


    PNG
    media_image1.png
    507
    813
    media_image1.png
    Greyscale

However, Aoki does not explicitly disclose a protective film covering a boundary between the end portion of the second sheet and the first sheet at the step shape and not covering the second surface of the first sheet. Toyoma, however, discloses a vapor chamber (fig 8, ¶0057) wherein a protective film (8, ¶00896) covers a boundary between an end portion of a second sheet (4-6) and the first sheet (7) at the step shape and not covering the second surface of the first sheet (fig 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Aoki to provide the protective film of Toyama in order to provide greater sealing of the vapor chamber and thus improve the reliability of the device. 

Regarding claim 2, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (8, Toyama) is on an outer wall surface of the second sheet in a portion of the housing where the first sheet and the second sheet are not in contact with each other (such as taught by Toyama, see annotated fig 8 below).

    PNG
    media_image2.png
    428
    642
    media_image2.png
    Greyscale


Regarding claim 3, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (8, Toyama) coincides with the end portion of the first sheet (such as taught by Toyama, see annotated fig 8 below).


    PNG
    media_image3.png
    428
    642
    media_image3.png
    Greyscale



Regarding claim 4, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (8, Toyama) is positioned inside the end portion of the first sheet (such as taught by Toyama, see annotated fig 8 above).

Regarding claim 5, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki further discloses wherein the entire outer edge of the housing has the step shape in which the end portion of the second sheet (11) is positioned inside the end portion of the first sheet (11, see annotated fig 2 below).

    PNG
    media_image4.png
    516
    734
    media_image4.png
    Greyscale

Regarding claim 6, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (8, Toyama) is on an outer wall surface of the second sheet in a portion (such as taught by Toyama, see annotated fig 8 below) of the housing where the first sheet (12, Aoki) and the second sheet (11, Aoki) are not in contact with each other.

    PNG
    media_image2.png
    428
    642
    media_image2.png
    Greyscale

Regarding claim 7, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (8, Toyama) coincides with the end portion of the first sheet (such as taught by Toyama, see annotated fig 8 below).


    PNG
    media_image3.png
    428
    642
    media_image3.png
    Greyscale



Regarding claim 8, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (8, Toyama) is positioned inside the end portion of the first sheet (such as taught by Toyama, see annotated fig 8 below).

    PNG
    media_image3.png
    428
    642
    media_image3.png
    Greyscale


Regarding claim 12, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (8, Toyama) extends outside of the end portion of the first sheet (such as taught by Toyama, see annotated fig 8 below).

    PNG
    media_image5.png
    428
    646
    media_image5.png
    Greyscale


Regarding claim 14, the combination of Aoki and Toyama discloses all previous claim limitations. However, they do not explicitly disclose wherein the protective film has a same thickness as that of the second sheet. However, since Aoki, as modified, teaches providing a protective film (8, Toyama) which has a thickness, the exact thickness of the film is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the thickness of the protective film will determine the effectiveness of the sealing of the vapor chamber. It would not be inventive to determine the optimal thickness via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Aoki, as modified, to have the thickness of the film be equal to that of the second sheet. 

Regarding claim 15, the combination of Aoki and Toyama discloses all previous claim limitations. However, they do not explicitly disclose wherein the protective film is thinner than the second sheet. However, since Aoki, as modified, teaches providing a protective film (8, Toyama) which has a thickness, the exact thickness of the film is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the thickness of the protective film will determine the effectiveness of the sealing of the vapor chamber. It would not be inventive to determine the optimal thickness via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Aoki, as modified, to have the thickness of the film be thinner than the second sheet. 

Regarding claim 16, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (8, Toyama) is between the end portion (such as taught by Toyama, see annotated fig 8 below) of the second sheet and the bonded portion (14, Aoki), and between the second sheet (11, Aoki) and the first sheet (12, Aoki).

    PNG
    media_image3.png
    428
    642
    media_image3.png
    Greyscale

Regarding claim 17, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (8, Toyama) coincides with the end portion of the first sheet (such as taught by Toyama, see annotated fig 8 below).


    PNG
    media_image3.png
    428
    642
    media_image3.png
    Greyscale



Regarding claim 18, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (8, Toyama) is positioned inside the end portion of the first sheet (12, Aoki, see annotated fig 2 below).

    PNG
    media_image4.png
    516
    734
    media_image4.png
    Greyscale



Regarding claim 19, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki further discloses wherein the first sheet (12) and the second sheet (11) are both metal sheets (¶0040), and the first sheet and the second sheet are welded to each other at the bonded portion (¶0014).

Regarding claim 20, the combination of Aoki and Toyama discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (8, Toyama) is a resin film (¶0089, Toyama).




Response to Arguments
5.	Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 5-6) that neither Aoki or Yamamoto teach the protective film limitations required by amended claim 1. However, newly cited Toyama is now being relied upon to teach these limitations. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763